An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

ﬁuwaEME Scum
er
NEVADA

CLERK’S OHDEE
gmlzm 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

ERI’CKSON KENNETH, JR”
Petitioner,

vs. ‘

THE STATE OF NEVADA:
RespondentLW

No. 68408

 

 

(DEBBIE DISMISSING PETITION

This petition was docketed in this court on July 14, 2015,
with-jut payment of the requisite filing fee, On that same day a notice was
issued directing petitioner to pay the ﬁling fee Within ten days. The notice
further advised that failure to pay the ﬁling fee within ten days would
result in the dismissal of this petition. To date, petitiuner has not paid the
filing fee or otherwise responded t0 this court’s notice. Accordingly, cause

appearing, this petition is dismissed.
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: 

cc: Erickson Kenneth, Jr.
Attorney General/Carsun City